Citation Nr: 0210185	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  95-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include hypertension, claimed as secondary to service-
connected pulmonary disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was previously before the Board and was remanded in 
April 1997 and again in March 2000. 


FINDINGS OF FACT

1.  Cardiovascular disability, to include a heart disorder 
and hypertension, was not manifested during the veteran's 
active duty service or for many years after discharge from 
such service. 

2.  The veteran's current cardiovascular disorders, to 
include pacemaker placement, ischemic cardiomyopathy and 
hypertension, are not related to his service-connected 
bronchiectasis with chronic obstructive pulmonary disease.  


CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in or 
aggravated by the veteran's active duty service, nor may 
cardiovascular disability be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  Cardiovascular disability is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA inpatient and outpatient 
treatment records, reports of VA examination, and statements 
from the veteran.  The veteran has reported that all of his 
treatment was through VA and these records have been 
requested and obtained in their entirety.  The veteran does 
not allege that additional pertinent records are available.  
Further, the Board notes that the veteran has been afforded 
VA examinations in connection with his claim, and VA medical 
opinions have been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have therefore been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  Under these circumstances, no 
further action is necessary to assist the veteran with the 
claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a heart condition, 
including as secondary to a service-connected disability.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his for further argument as the Board's consideration of the 
new law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 
9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

Although the veteran's service medical records are quite 
detailed as to a number of disorders, they do not document 
any complaints or diagnoses of any heart disorder or 
hypertension.  On examination in December 1945, blood 
pressure was reported to be 124/70.  The heart was described 
as normal in size and position with normal rhythm and no 
evidence of thrills or murmurs. 

VA examination in October 1948 revealed regular heart sound 
and rhythm.  There was no arrhythmia of the pulse.  Blood 
pressure was recorded as 130/80.  Radiological examination 
showed the heart to be within normal limits.  An x-ray of the 
heart in October 1951 was interpreted as showing a normal 
heart.  A VA outpatient record dated in February 1973 shows 
complaints of "nerves."  It was noted that an 
electrocardiogram study showed ST wave changes but no 
evidence of infarction.  There was not angina pain and no 
murmurs.  Blood pressure was reported to be 136/84.  
Radiological examination in April 1973 showed a prominent 
aortic knob, but the cardiac silhouette was otherwise within 
normal limits. 

VA outpatient treatment records in October 1980 and January 
1981 document a diagnosis of hypertension, treated with 
medication.  Similar findings with very little variation were 
noted on chest X-ray examination in July 1983 and November 
1986.  

The veteran was hospitalized in April 1988 with a primary 
diagnosis of nasal airway obstruction secondary to nasal 
septal deviation and chronic sinusitis and secondary 
diagnoses of hypertension and bronchiectasis.  The heart was 
noted to have regular rate and rhythm without murmurs or 
gallops.  

By letter dated in January "1994," the veteran indicated 
that he was diagnosed with heart irregularities in November 
1994 and was told that such could have been caused by his 
long-standing lung condition.  The veteran filed an initial 
claim for service connection for a heart condition in June 
1994.  He stated that his service-connected pulmonary 
condition had increased in severity and caused a 
heart condition.  

The veteran was again hospitalized in April and in May 1994 
with a diagnosis of, among other things, hypertension.  
Regular rate and rhythm without murmur was again noted.  
Junctional tachycardia was noted on electrocardiogram during 
the April 1994 admission.

A VA examination was conducted in July 1994.  The blood 
pressure reading was 128/80 and the heart was normal on 
auscultation with no signs of congestive heart failure.  The 
examiner stated that no evidence of heart disease, secondary 
to pulmonary condition, was found on the examination.  Chest 
X-ray examination showed the heart and mediastinal structures 
were within normal limits.  An electrocardiogram in July 1994 
showed sinus bradycardia, and a "nonspecific 
ST abnormality."  

In a letter, received in August 1994, the veteran stated that 
his lung condition had led to "low blood oxygen levels."  

The veteran was hospitalized in November 1994 for placement 
of a pacemaker due to sick sinus syndrome.  Blood pressure 
reading on admission was 146/81.  The heart had regular rate 
rhythm without murmur.  The physician noted that the 
veteran's chronic bronchiectasis "could cause him to have 
some hypoxia that in some way may have contributed to his 
arrhythmia and symptoms of dizziness.  However, there are 
other possible etiologies and this has been resolved with his 
pacer placement."  The physician also reported that the 
veteran's blood pressure was well controlled with medical 
therapy.  

By letter dated in July 1995, J. Laremont, P.A., stated that 
he had been treating the veteran since 1992 for high blood 
pressure, COPD, chronic bronchiectasis, and degenerative 
joint disease.  A VA outpatient treatment record, dated in 
May 1997, noted that the veteran denied chest pain and 
shortness of breath, and indicated that the veteran had a 
history of sick sinus syndrome, but was currently 
asymptomatic following placement of a pacemaker.  An 
electrocardiogram in May 1997 showed an unusual "P axis," 
possible ectopic atrial rhythm with occasional premature 
supraventricular complexes and nonspecific ST abnormality.  A 
similar electrocardiogram finding was reported in August 
1997, with the addition of marked ST abnormality, possible 
anterior subendocardial injury.  

A VA examination was conducted in August 1997 and the 
examiner noted review of the claims file along with the 
examination.  The veteran reported a history of diagnosis of 
hypertension 20-25 years previous, treated with medication 
since that time.  He stated that he developed cardiac 
arrhythmias in 1994 and a pacemaker was inserted at that 
time.  Blood pressure reading was 140/84 in a sitting 
position, 130/80 in a recumbent position, and 130/80 in a 
standing position.  The examiner noted that a pacemaker was 
inserted in the left upper chest wall, and that the heart had 
a normal sinus rhythm with frequent extra systoles with a 
soft systolic murmur.  The examiner provided an impression of 
sick sinus syndrome secondary to ischemic heart disease, and 
essential hypertension.  The examiner further stated that the 
etiology of the veteran's lung problems began with 
bronchiectasis and progressed to COPD, all secondary to 
bronchial infection.  

A VA examination was conducted in June 1998, and the examiner 
noted review of the claims file prior to the examination.  
Cardiovascular examination revealed regular rate and rhythm 
with a systolic murmur.  The examiner provided a diagnosis of 
sick sinus syndrome status post pacemaker insertion.  The 
examiner stated that he could find no evidence linking the 
veteran's bronchiectasis to his sick sinus syndrome and noted 
that the sick sinus syndrome most likely represented a 
sequela of calcification of his conduction system of his 
heart.  

The record contains VA outpatient and inpatient treatment 
records through July 2001.  These records note ongoing 
diagnosis of hypertension, treated with medication.  
Electrocardiogram in March 2000 showed positive paced beats 
consistent with a pacemaker.  Many of the recent treatment 
records involve treatment for colon cancer, bilateral knee 
disorders, and the veteran's service-connected pulmonary 
condition.  

A VA examination was conducted in September 2001, and the 
examiner noted that the claims file was reviewed prior to the 
evaluation.  A history of pacemaker insertion in 1994 was 
noted.  The examiner stated that the veteran had been doing 
quite well with the pacemaker since that time and had never 
had any congestive heart failure.  The veteran was not taking 
any medical for the heart.  Blood pressure was 130/80 in the 
sitting position.  The heart had normal sinus rhythm with no 
murmurs, friction rubs or extrasystoles.  The examiner noted 
that a treadmill test in 1994 was positive for ischemia.  
Electrocardiogram showed normal sinus rhythm and 
"nonspecific ST abnormality."  The examiner provided a 
diagnosis of ischemic cardiomyopathy with sick sinus syndrome 
leading to pacemaker in 1994.  The etiology of the cardiac 
disease was more than likely secondary to ischemic 
cardiomyopathy secondary to coronary artery heart disease.  

In an October 2001 addendum to the examination, the physician 
stated that the etiology of the veteran's complete heart 
block leading to pacemaker insertion was secondary to 
ischemic heart disease secondary to coronary artery heart 
disease secondary to arteriosclerotic cardiovascular disease 
attributed to cholesterol disorder and the aging process.  
The ischemic heart cardiomyopathy was unrelated to the 
veteran's bronchiectasis.  The examiner indicated that he 
knew of no connection between bronchiectasis and ischemic 
heart disease.  The cardiac arrhythmia was attributed to sick 
sinus syndrome, which was secondary to ischemia of the 
myocardium due to lack of circulation from the coronary 
artery disease.  This condition had resolved with the 
pacemaker and the veteran had a normal sinus rhythm with a 
cardiac function capacity of 5-6 METs.  

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases, such as cardiovascular disease, 
including hypertension, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, service connection 
may nevertheless be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (Court) has held 
that compensation can be awarded for a nonservice-connected 
disability that is aggravated by a service-connected 
disability for the degree of disability over and above the 
degree of disability existing prior to the aggravation, even 
if the service-connected disability is not the proximate 
cause of the nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995).

After reviewing the record, the Board is compelled to 
conclude that the preponderance of the evidence is clearly 
against a finding that any heart disorder or hypertension was 
present during service or for a number of years thereafter.  
Trained service medical personnel as well as VA examiners 
reported normal cardiovascular system findings both during 
service and for several years after service.  The first 
suggestion of any heart problem was not until 1973 when an 
electrocardiogram showed ST wave changes and an x-ray showed 
a prominent aortic knob.  Nevertheless, even these findings 
did not lead the medical examiners to diagnose any 
cardiovascular disorders at that time, but several years 
later.

The preponderance of the evidence is also against a finding 
that any current cardiovascular disorder is proximately due 
to or the result of the veteran's service-connected 
bronchiectasis.  The September 2001 VA examination provided a 
diagnosis of ischemic cardiomyopathy with sick sinus syndrome 
and indicated that the cardiac disease was more than likely 
secondary to ischemic cardiomyopathy secondary to coronary 
artery heart disease.  In the October 2001 addendum, the VA 
examiner stated that the veteran heart condition was 
secondary to ischemic heart disease secondary to coronary 
artery disease secondary to arteriosclerotic cardiovascular 
disease attributed to cholesterol disorder and the aging 
process.  The examiner stated that the ischemic heart 
cardiomyopathy was unrelated to the veteran's bronchiectasis.  

The only medical opinion in favor of the veteran's claim is 
the November 1994 hospitalization record noting that the 
veteran's bronchiectasis could cause the veteran to have 
hypoxia that in some way may have contributed to his 
arrhythmia.  The VA opinions in September and October 2001 
present clear opinions based on examination and review of the 
record and provide reasons, opinions and medical findings for 
the conclusions reached.  The opinion of the physician in 
November 1994 is uncertain in its language and indicates that 
the veteran's bronchiectasis was only one of the possible 
etiologies of the veteran's heart condition.  The Board finds 
that more probative weight is to be given to the September 
and October 2001 VA examiner opinions, which are certain and 
well reasoned than the uncertain opinion provided during 
treatment in 1994.  These reasoned medical opinions are to 
the effect that there is no relationship between the 
veteran's heart disorder, including hypertension, and his 
service-connected bronchiectasis. 

The Board recognizes the veteran's contentions regarding such 
a relationship.  However, questions of medical etiology must 
be addressed by medical personnel. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Neither the veteran as a layperson, nor 
the Board, are competent to answer such questions.  As 
discussed above, the totality of the medical evidence is 
against a finding of any relationship, including by 
aggravation, between the bronchiectasis and any 
cardiovascular disorder.  The Board finds such medical 
evidence to be persuasive and entitled to considerable 
weight.

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise warrant a favorable determination. 



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

